Title: From John Adams to John Jay, 31 March 1821
From: Adams, John
To: Jay, John



dear Sir
Quincy March 31st. 1821—

I thank you for your favour of the 20th. your letter to Mr Duane comprehends every thing necessary to be said upon this occasion, and I presume will remove all difficulties—
I congratulate you on the firmness of your nerves fully demonstrated by your hand writing, the beauty and firmness of which is equal to the best of your former days mine are so debilitated that I can neither write—or scarcely carry about my Corpulence
Pray what do you think of the science of the times—Is the holy league of the Imperial and Royal Confederates to be a second Edition of the holy league between the Pope Phillip the second of Spain, Catherine of Medina in France, and the House of the Guises, some hundred years ago—What human or devine right have these Crowned Heads, to dictate to other Nations, the Government, or Religion they are to Institute, whether agreeable, or disagreeable to their consciences, Judgements and Inclinations? I wish that all Nations could make Constitutions as cooly, and temperately as we do in Massachusetts—I think we have some reason to congratulate ourselves that we are rather more moderate than your worthy Citizens of New York—or rather to wish that you had more sang–froid—
My kind Rememberance to your Children— and believe me to be, still as ever, your friend, and humble / Servant—
John Adams